DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art of Vanotti and Vanotti in view of Anderson in the non-final rejection dated July 23, 2021 have been considered, but are moot due to new grounds of rejection necessitated by the amendment filed Dec. 17, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (WO 2014/051984 – hereinafter Fleming).
Regarding claim 1, Fleming (Figs. 1-3 and [0041]-[0045]) discloses a method comprising manufacturing a glass film (“glass ribbon 72”) comprising forming a band-shaped glass film (“glass ribbon 72”) flowing down from a forming trough (“forming member 74”) while sandwiching the glass ribbon from both front and back sides through use of roller pairs (80, 81) arranged in a plurality of stages (one stage roller pair 80, other stage roller pair 81) along an up-and-down direction and changing a conveyance direction of the band-shaped glass film conveyed in a vertical direction (i.e. draw zone 76) after the forming to a horizontal direction (i.e. at location of pinch rollers 94) by conveying the band-shaped glass film along a conveyance path having an arc shape (“sagging travel path”) while supporting the band-shaped glass film from a back surface side through use of a conveyor (“pinch rollers 94”) so that a front surface of the band-shaped glass film after having passed through the conveyor path faces upward, wherein in a conveyance passage of the band-shaped glass film, a first roller, which is any roller of a conveying apparatus 84 of a type illustrated at 40 in Fig. 1, which is to be brought into abutment against the band-shaped glass film from a front surface side is arranged in a section located between a roller pair arranged in a lowermost stage (“rollers 81”) and the conveyor (“pinch rollers 94”).  As stated above, Fleming discloses any roller of conveying apparatus 84 is of a type illustrated at 40 in Fig. 1.  Fleming (Figs. 1-3) discloses the conveying apparatus 40 and conveying apparatus 84 having rollers 
Fleming further discloses (Figs. 1-2 and [0029]) the conveying apparatus 40 includes pairs of rollers 42, 43, 44, 45, 46, and 47 positioned with spacing between adjacent pairs of rollers.  Fleming fails to specifically state wherein the first roller has a rotation axis extending a long a width direction of the band-shaped glass film.  However, based on the disclosure that the conveying apparatus 84 is of a type illustrated at 40 in Fig. 1, it would be obvious to a person having ordinary skill in the art, the conveying apparatus 84 having rollers pairs similar to the conveying apparatus of 40, and it would be obvious to a person having ordinary skill in the art, with the roller pairs of the conveying apparatus of 84 as rotating, since they are disclosed as rollers and having a rotation axis.  Further, with the roller pairs of conveying apparatus 84 positioned at the edges along a width direction of the band-shaped glass film and rotating with a rotation axis, it would be obvious to a person having ordinary skill in the art, the first roller (i.e. any front surface roller or roller pair in conveying apparatus 84) has a rotation axis extending a long a width direction of the band-shaped glass film, as claimed.  
Regarding claim 6, as discussed in the rejection of claim 1 above, Fleming discloses any roller of conveying apparatus 84 is of a type illustrated at 40 in Fig. 1.  Fleming (Figs. 1-3) discloses the conveying apparatus 40 and conveying apparatus 84 having rollers positioned on a front surface side where these rollers (any of which correspond to a first roller) are not supported from the back surface side.  Fleming further discloses (Figs. 1-2 and [0029]) the conveying apparatus 40 includes pairs of rollers 42, 43, 44, 45, 46, and 47 positioned with spacing between adjacent pairs of rollers.  Based on the disclosure by Fleming, and obviousness of claim 1, Fleming provides for the rollers of conveying apparatus 84 are positioned on a front surface side and the conveying apparatus 84 along with a first roller is arranged so as to be apart from a position below a lower end portion of the forming trough in the vertical direction toward the front surface side of the band-shaped film.
Regarding claim 7, as discussed in the rejection of claim 1 above, Fleming discloses any roller of conveying apparatus 84 is of a type illustrated at 40 in Fig. 1.  Fleming (Figs. 1-3) discloses the conveying apparatus 40 and conveying apparatus 84 having rollers positioned on a front surface side where these rollers (any of which correspond to a first roller) are not supported from the back surface side.  Fleming further discloses (Figs. 1-2 and [0029]) the conveying apparatus 40 includes pairs of rollers 42, 43, 44, 45, 46, and 47 positioned at the edges of the band-shaped glass film with spacing between adjacent pairs of rollers.  Based on the disclosure by Fleming and obviousness of claim 1, it would be obvious to a person having ordinary skill in the art, the conveying apparatus 84 having rollers pairs similar to the conveying apparatus of 40, and Fleming provides for wherein the first roller comprises first rollers in pair which are arranged on one side and another side of the band-shaped glass film in the width direction, respectively.  
Regarding claim 8, as discussed in the rejection of claim 1 above, Fleming discloses any roller of conveying apparatus 84 is of a type illustrated at 40 in Fig. 1.  Fleming further suggests in Fig. 2, the roller pairs 42, 43, 44, 45, 46, and 47 are arranged so as to be symmetrical over a centerline of the band-shaped glass film in the width direction.  Therefore, based on the symmetry of the rollers suggested by the figure of Fleming, it would be obvious to a person having ordinary skill in the art, the first rollers in pair are arranged to be symmetrical over a centerline of the band-shaped glass film in the width direction, as claimed.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (WO 2014/051984 – hereinafter Fleming) as applied to claim 1 above, and further in view of Vanotti et al. (WO 2006/121709 – hereinafter Vanotti) and Anderson et al. (US 2014/0075994 – hereinafter Anderson).
Regarding claim 3, Fleming fails to disclose a position of the first roller is adjustable along a thickness direction of the band-shaped glass film conveyed in the vertical direction.  However, Vanotti 
Regarding claim 4, Fleming fails to disclose a posture of the first roller is adjustable between the claimed initial posture and inclined posture.  However, in addition to the rejection of claim 3 above, where Anderson teaches the splay angle is adjustable.  Anderson (Fig. 4D and [0026]) discloses tension vs splay angle and [0027] discloses in the pull apparatus 440 a tension device may be used to measure or indirectly measure the draw tension in the glass to control the position of rolls.  Therefore, based on the . 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (WO 2014/051984 – hereinafter Fleming) as applied to claims 1 and 7 above, and further in view of Vanotti et al. (WO 2006/121709 – hereinafter Vanotti).
Regarding claim 9, in addition to the rejection of claims 1 and 7 above, Fleming discloses pairs of rollers (corresponding to rollers in pair) positioned at the edges of the band-shaped glass film.  However, Fleming fails to disclose the first rollers in pair arranged so as to be prevented from being brought into contact with an effective part.  However, Vanotti (Figs. 2 and 11 and [0041]) discloses a method of forming a glass ribbon with an overflow downdraw fusion process, which is the same process disclosed by Fleming.  Vanotti discloses pulling rolls are preferably designed to contact the glass ribbon at its edge portions, specifically in regions just inboard of the thickened beads which exist at the very edges of the sheet, and discloses the glass edge portions 38 which are contacted by the pulling rolls are later discarded from the sheet and ([0013]) discloses a body portion of the glass positioned between the edge portions and reorienting the glass sheet without contacting the body portion of the glass sheet.  Both Fleming and Vanotti disclose an overflow downdraw fusion process, and both disclose contacting edges of the glass sheet with rollers and redirecting the glass sheet.  Therefore, based on the additional teachings of Vanotti, it would be obvious to a person having ordinary skill in the art, the edges of the glass ribbon of Fleming includes an edge having thickened bead portions.  Further, based on the 
Regarding claim 10, as discussed in the rejection of claims 1 and 7, Fleming discloses multiple roller pairs are brought into abutment against only the edge portions of the band-shaped glass film from the front side surface arranged between the roller pair arranged in the lowermost stage and the conveyor.  Therefore, based on the rejection of claims 1 and 7 above and the obviousness of Fleming in view of Vanotti discussed in the rejection of claim 9 above, it would be obvious to a person having ordinary skill in the art there are first and second rollers in the method of Fleming provided by the conveying apparatus 84, where the second rollers are brought into abutment against only the edge portions of the band-shaped glass film from the front side are arranged between the roller pair arranged in the lowermost stage and the conveyor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741